DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
Claims 6-8, 13-29, 38-55, and 57-78 have been cancelled and claims 1-5, 9-12, 30-37, 56, and 79-87 remain pending in the application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2019, 06/19/2020, 09/01/2020, 09/08/2020, and 09/25/2020 are in incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, 30, 56 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al. and further in views of US 2010/0173400 A1-Atwood et al. and US 2006/0191893 A1-Weinfield et al.

Claim 1: “An incubator comprising: an enclosure having an internal chamber configured to support a cell culture plate comprising a plurality of wells,”:  Tipgunlakant et al. disclose the invention relates to cell incubators, microarrays, microfluidic systems (Para. [0003], lines 1-2); further, Tipgunlakant et al. disclose the incubator system comprises an incubation compartment for receiving a microplate for processing samples (abstract, lines 2-4, Para. [0122], lines 1-3); Fig. 8a illustrates a microplate enclosure 810; wherein a microplate 800 is inserted into a microplate enclosure 810 (Para. [0145], lines 3-4); Tipgunlakant et al. disclose support of a plurality of microplates in the incubator (Para. [0141], lines 1-2).
“and at least one passage configured for gas entry;”:  Tipgunlakant et al. disclose the incubator system 300 comprises (Para. [0122], line 1, Fig. 3) a gas input source 350 (Para. [0122], line 5).
“a temperature controller configured to maintain a temperature of the internal chamber within a desired range;”: Tipgunlakant et al. disclose programmed control of one or more environmental factors (temperature) through a sequence or cycle of distinct temperatures (Para. [0126], lines 1-4); further, Tipgunlakant et al. disclose incubator system controls thermal input 570 to microplate 500 (Para. [0136], lines 8-10, Fig. 5).
“a first heating/cooling device engaged directly or indirectly with the enclosure, the first heating/cooling device controlled by the temperature controller;”:  Tipgunlakant et al. disclose control thermoelectric devices provide cooling/and or heating; further, Tipgunlakant et al. disclose incubator system controls thermal input 570 to microplate 500 (Para. [0136], lines 8-10, Fig. 5).

Regarding claim 1, Tipgunlakant et al. teaches the invention discussed above.  Further, Tipgunlakant et al. teaches a cap 1040 for access to the microplate.  Tipgunlakant et al. teaches a plurality of openings above.  However, Tipgunlakant et al. does not teach the cap 1040 (access structure) comprises a plurality of openings.
For claim 1, Atwood et al. teaches a cover 57 (Para. [0070], line 1) comprising a plurality of recesses 56 (Para. [0072], line 1, Fig. 5), which reads on the instant claim limitation of an access structure comprises a plurality of openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tipgunlakant et al. to further include a cover with a plurality of recesses or openings as taught by Atwood et al., because Atwood et al. teaches because the cap has recesses 56 in it to clear the cap domes (Para. [0072], lines 1-2).

Regarding claim 1, modified Tipgunlakant et al. teaches the invention discussed above.  Further, modified Tipgunlakant et al. teaches a sealing element (Para. [0151], line 4) and the access structure discussed above.  However, Tipgunlakant et al. does 
For claim 1, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2) which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of a sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a vented receiving well plate 24; notably, the cross-flow restrictor 30 covers the apertures 28 (Para. [0131], lines 1-4).

Regarding claim 1, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches an access structure discussed above.   However, modified Tipgunlakant et al. does not teach a printed circuit board (PCB).
For claim 1, Atwood et al. teaches a printed circuit board of the thermal cycler (Para. [0066], line 2), which reads on the instant claim limitation of a printed circuit board (PCB).


Regarding claim 1, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches an access structure and a sealing element discussed above.   However, modified Tipgunlakant et al. does not teach a sealing element with a substantially flat surface.
For claim 1, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2, Para. [0104], lines 6-7), having a substantially flat surface, which reads on the instant claim limitation of teach a sealing element with a substantially flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a vented receiving well plate 24; notably, the cross-flow restrictor 30 covers the apertures 28 (Para. [0131], lines 1-4).

Regarding claim 1, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches a sealing element and an access structure discussed above.  However, modified Tipgunlakant et al. does not teach wherein the sealing element is movable between a closed position in which the sealing element occludes and seals each of the plurality of openings in the access structure and a first open position where the first plurality of openings of the sealing element are in register with the at least a subset of the plurality of openings in the access structure.
For claim 1, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, and gasket 44, Fig. 2), forming a seal (Para. [0108], lines 1-3, which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of wherein the sealing element is movable between a closed position in which the sealing element occludes and seals each of the plurality of openings in the access structure and a first open position where the first plurality of openings of the sealing element are in register with the at least a subset of the plurality of openings in the access structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a 

Regarding claim 2, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches a sealing element discussed above.   However, modified Tipgunlakant et al. does not teach a sealing element with a substantially flat surface defined by two ideal planes that are parallel to one another and separated by a distance of 0.2 mm.
For claim 2, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2, Para. [0104], lines 6-7), having a substantially flat surface by two ideal planes that are parallel to one another, which reads on the instant claim limitation of teach a sealing element with a substantially flat surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a vented receiving well plate 24; notably, the cross-flow restrictor 30 covers the apertures 28 (Para. [0131], lines 1-4).  Further, the feature, particularly, the distance of 0.2 mm of the instant claim is intrinsic feature of microplates (MPEP §2173.05, Section IV).

claim 3, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches a sealing element discussed above.  However, modified Tipgunlakant et al. does not teach the thickness of the sealing element is at least about 1.5 mm.
For claim 2, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, and gasket 44, (Para. [0108], lines 1-3, Fig. 2, Para. [0104], lines 6-7), having a thickness range from about 1 mm to about 5 mm (Para. [0108], lines 6-7), which reads on the instant claim limitation of the thickness of the sealing element is at least about 1.5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element having a thickness of at least about 1.5 mm as taught by Weinfield et al., because Weinfield et al. teaches the thickness of each gasket is not critical, provided only that it is sufficient to form a seal; typical gasket thicknesses will range from about 1 mm to about 5 mm (Para. [0108], lines 5-7).

Regarding claim 5, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches a sealing element, an internal chamber and a gas source discussed above.  However, modified Tipgunlakant et al. does not teach a positive pressure in the internal chamber when gas from a pressurized gas source flows through the passage and into the internal chamber.
For claim 5, Weinfield et al. teaches it may be desirable to establish an increased pressure above the sample wells (Para. [0100], lines 1-2), which reads on the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a positive pressure in the internal chamber when gas from a pressurized gas source flows through the passage and into the internal chamber as taught by Weinfield et al., because Weinfield et al. teaches the increased pressure facilitate the flow of samples through the filter media and out of the wells, and the chamber can be pressurized by way of a suitable pressure source (e.g. a pump, Para. [0100], lines 1-6).

Regarding claim 30, Tipgunlakant et al. teaches the invention discussed above in claim 1.  Further, Tipgunlakant et al. teaches a cap 1040 for access to the microplate and a plurality of openings discussed above.  However, Tipgunlakant et al. does not teach the cap 1040 (access structure) comprises a plurality of openings.
For claim 30, Atwood et al. teaches a cover 57 (Para. [0070], line 1) comprising a plurality of recesses 56 (Para. [0072], line 1, Fig. 5), further, Fig. 5 of Atwood illustrate a plurality of recesses 56 to align with a plate, which reads on the instant claim limitation of the plurality of openings in the access structure are configured to be in register with the plurality of wells in the cell culture plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tipgunlakant et al. to further include a cover with a plurality of recesses or openings as taught by Atwood et al., because 

Claim 56: “A method for accessing an internal chamber of an incubator, wherein the incubator comprises an enclosure that contains the internal chamber and one or more openings”:  Tipgunlakant et al. disclose the invention relates to cell incubators, microarrays, microfluidic systems (Para. [0003], lines 1-2); further, Tipgunlakant et al. disclose the incubator system comprises an incubation compartment for receiving a microplate for processing samples (abstract, lines 2-4, Para. [0122], lines 1-3); Fig. 8a illustrates a microplate enclosure 810; wherein a microplate 800 is inserted into a microplate enclosure 810 (Para. [0145], lines 3-4) having an opening.
“a support for positioning a cell culture plate within the internal chamber”:  Tipgunlakant et al. disclose support of a plurality of microplates in the incubator (Para. [0141], lines 1-2).
“advancing an import/export tip through one or more of the plurality of passages between the exterior of the incubator and the internal chamber of the enclosure”:  Tipgunlakant et al. disclose the arrangements and example embodiments described thus far provide various combinations of controlled fluidic inflow/outflow individualized to each well and individually monitoring of each well (Para. [0140], lines 1-4); further, Tipgunlakant et al. disclose flow passages integrated into the microplate 100 and directly connected to wells 110 of the microplate 100 (Para. [0116], lines 1-3, Fig. 
“and collecting or depositing a material within a well of a cell culture plate positioned within the internal chamber of the enclosure via the import/export tip.”:  Tipgunlakant et al. disclose the arrangements and example embodiments described thus far provide various combinations of controlled fluidic inflow/outflow individualized to each well (Para. [0140], lines 1-3); Fig. 2 illustrate a cell culture plate positioned in an internal chamber of the enclosure, where inflow/outflow of each well can occur.


Regarding claim 56, Tipgunlakant et al. teaches the invention discussed above.  Further, Tipgunlakant et al. teaches a cap 1040 for access to the microplate and a plurality of openings.  However, Tipgunlakant et al. does not teach the cap 1040 (access structure) comprises a plurality of openings.
For claim 56, Atwood et al. teaches a cover 57 (Para. [0070], line 1) comprising a plurality of  recesses 56 (Para. [0072], line 1, Fig. 5), which reads on the instant claim limitation of an access structure comprises a plurality of openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tipgunlakant et al. to further include a method of using a cover with a plurality of recesses or openings as taught by Atwood et al., because Atwood et al. teaches because the cap has recesses 56 in it to clear the cap domes (Para. [0072], lines 1-2).

Regarding claim 56, modified Tipgunlakant et al. teaches the invention discussed above.  Further, modified Tipgunlakant et al. teaches a sealing element (Para. [0151], line 4) and the access structure discussed above.  However, Tipgunlakant et al. does not teach a sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure.
For claim 56, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2) which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of a sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a method of using a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a vented receiving well plate 24; notably, the cross-flow restrictor 30 covers the apertures 28 (Para. [0131], lines 1-4).

Regarding claim 56, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. does teach a sealing element comprising 
For claim 56, Cahilly teaches a sealing element (cover 10, Para. [0027], lines 1-2) and Fig. 1 of Cahilly illustrates the sealing element (cover 10, Para. [0027], lines 1-2), is capable of being movable between an open position (cover 10, Para. [0027], lines 1-2, Fig. 1), which reads on the instant claim limitation of the sealing element is movable to an open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate a method of the sealing element to be movable between a closed position, a first open position, and a second open position as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 1-7).

Claim 79: “An incubator comprising: an enclosure having an internal chamber configured to support a cell culture plate comprising a plurality of wells, and at least one passage configured for gas entry”:  Tipgunlakant et al. disclose the invention relates to cell incubators, microarrays, microfluidic systems (Para. [0003], lines 1-2); further, 
“a temperature controller configured to maintain a temperature of the internal chamber within a desired range;”:  Tipgunlakant et al. disclose programmed control of one or more environmental factors (temperature) through a sequence or cycle of distinct temperatures (Para. [0126], lines 1-4); further, Tipgunlakant et al. disclose incubator system controls thermal input 570 to microplate 500 (Para. [0136], lines 8-10).
“a first heating/cooling device engaged directly or indirectly with the enclosure, the first heating/cooling device controlled by the temperature controller;”:  Tipgunlakant et al. disclose control thermoelectric devices provide cooling/and or heating; further, Tipgunlakant et al. disclose incubator system controls thermal input 570 to microplate 500 (Para. [0136], lines 8-10).

Regarding claim 79, Tipgunlakant et al. teaches the invention discussed above.  Further, Tipgunlakant et al. teaches a cap 1040 for access to the microplate and a 
For claim 79, Atwood et al. teaches a cover 57 (Para. [0070], line 1) comprising a plurality of recesses 56, Para. [0072], line 1, Fig. 5), which reads on the instant claim limitation of an access structure comprises a plurality of openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tipgunlakant et al. to further include a cover with a plurality of recesses or openings as taught by Atwood et al., because Atwood et al. teaches because the cap has recesses 56 in it to clear the cap domes (Para. [0072], lines 1-2).

Regarding claim 79, modified Tipgunlakant et al. teaches the invention discussed above.  Further, modified Tipgunlakant et al. teaches a sealing element (Para. [0151], line 4) and the access structure discussed above.  However, Tipgunlakant et al. does not teach a sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure.
For claim 79, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2) which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of a sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and 

Regarding claim 79, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches an access structure and a sealing element discussed above.   However, modified Tipgunlakant et al. does not teach a sealing element with a substantially flat surface.
For claim 79, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2, Para. [0104], lines 6-7), having a substantially flat surface, which reads on the instant claim limitation of teach a sealing element with a substantially flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a 

Regarding claim 79, modified Tipgunlakant et al. teaches the invention discussed above.  Modified Tipgunlakant et al. teaches a sealing element and an access structure discussed above.  However, modified Tipgunlakant et al. does not teach wherein the sealing element is movable between a closed position in which the sealing element occludes and seals each of the plurality of openings in the access structure and a first open position where the first plurality of openings of the sealing element are in register with the at least a subset of the plurality of openings in the access structure.
For claim 79, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, and gasket 44, Fig. 2), forming a seal (Para. [0108], lines 1-3, which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of wherein the sealing element is movable between a closed position in which the sealing element occludes and seals each of the plurality of openings in the access structure and a first open position where the first plurality of openings of the sealing element are in register with the at least a subset of the plurality of openings in the access structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element comprising a plurality of openings corresponding to at least a subset of the plurality of openings in the access structure as 

Regarding claim 80, modified Tipgunlakant et al. teaches the invention discussed above in claim 79.  Modified Tipgunlakant et al. teaches an access structure discussed above.   However, modified Tipgunlakant et al. does not teach a printed circuit board (PCB).
For claim 80, Atwood et al. teaches a printed circuit board of the thermal cycler (Para. [0066], line 2), which reads on the instant claim limitation of a printed circuit board (PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a printed circuit board (PCB) as taught by Atwood et al., because Atwood et al. teaches a printed circuit board 82 includes a memory device 96 for storing data and Surrounds the thermoelectric devices and provides electrical connections (Para. [0066], lines 2-4).

Regarding claim 81, modified Tipgunlakant et al. teaches the invention discussed above in claim 80.  Modified Tipgunlakant et al. teaches a sealing element 
For claim 81, Atwood et al. teaches a printed circuit board 82 of the thermal cycler (Para. [0066], line 2) and Fig. 4 illustrate a flat printed circuit board 82, which reads on the instant claim limitation of a flat printed circuit board (PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a printed circuit board (PCB) as taught by Atwood et al., because Atwood et al. teaches a printed circuit board 82 includes a memory device 96 for storing data and Surrounds the thermoelectric devices and provides electrical connections (Para. [0066], lines 2-4).

Regarding claim 82, modified Tipgunlakant et al. teaches the invention discussed above in claim 79.  Modified Tipgunlakant et al. teaches an access structure discussed above.   However, modified Tipgunlakant et al. does not teach a printed circuit board (PCB).
For claim 82, Atwood et al. teaches a printed circuit board of the thermal cycler (Para. [0066], line 2), which reads on the instant claim limitation of a printed circuit board (PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a printed circuit board (PCB) as taught by Atwood et al., because Atwood et al. teaches a printed circuit board 82 includes a memory device 96 for storing data .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view US 2006/0024209 A1-Agnew.

Regarding claim 4, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. teaches a sealing element discussed above.  However, modified Tipgunlakant et al. does not teach the sealing element comprises steel.
For claim 4, of Agnew teaches a backing plate 20, positioned on the microplate 10 is composed of metal, for example steel (Para. [0092], line 1), which reads on the instant claim limitation of sealing element comprises steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a sealing element comprising steel as taught by Agnew, Inc., because Agnew teaches the backing plate is typically composed of material that is both substantially rigid and substantially compressible (Para. [0092], lines 1-2).


s 9-10 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view of US 6114674-Baugh et al.

Regarding clam 9, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. does a printed circuit board discussed above.  However, modified Tipgunlakant et al. does not explicitly teach a printed circuit board (PCB) comprising resistive heating element.
For claim 9, Baugh et al. teaches a printed circuit board 10 with a heating layer which includes resistive heating elements 24 (Col. 4, lines 47-51), which reads on the instant claim limitation of a printed circuit board (PCB) comprising resistive heating element.  Further, the prior art reference of Baugh et al. is analogous because a PCB with heat resistive elements is taught for electronic devices which may be used in room temperature or higher temperature environments and therefore, require techniques for heat removal to keep the electrical components at acceptable operating temperatures (Col. 1, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and printed circuit board of Tipgunlakant et al. and further include resistive heating elements as taught by Baugh et al., because Baugh et al. teaches uniform heating of electrical components is accomplished by using electrically resistive heating elements which define a predefined pattern; the patterns defined by the heating elements serve a dual purpose in the uniform heating of electrical components (Col. 7, lines 25-29).

Regarding clam 10, modified Tipgunlakant et al. teaches the invention discussed above in claim 9.  Modified Tipgunlakant et al. does a printed circuit board comprising resistive heating elements discussed above.  However, modified Tipgunlakant et al. does not explicitly teach a multi-layer construction of the PCB.
For claim 10, Baugh et al. teaches the electrically resistive heating element defines a pattern within a predetermined area of the electrically insulating substrate (Col. 4, lines 5-7) and the electrically resistive heating element is placed in general alignment with the electrical component mounted upon the multilayer circuit board Such that the heat emitted by the electrically resistive heating element is distributed to the electrical component (Col. 4, lines 8-12), which reads on the instant claim limitation of a multi-layer construction of the PCB.  Further, the prior art reference of Baugh et al. is analogous because a PCB with heat resistive elements is taught for electronic devices which may be used in room temperature or higher temperature environments and therefore, require techniques for heat removal to keep the electrical components at acceptable operating temperatures (Col. 1, lines 54-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and printed circuit board of Tipgunlakant et al. and further include a multilayer circuit board as taught by Baugh et al., because Baugh et al. teaches the heating apparatus and associated multilayer circuit board of the present invention uniformly heats electrical components, such as electrical components mounted upon the circuit board, in a controlled fashion and at a 

Regarding claim 83, modified Tipgunlakant et al. teaches the invention discussed above in claim 80.  Modified Tipgunlakant et al. does a printed circuit board discussed above.  However, modified Tipgunlakant et al. does not explicitly teach a printed circuit board (PCB) comprising resistive heating element.
For claim 83, Baugh et al. teaches a printed circuit board 10 with a heating layer which includes resistive heating elements 24 (Col. 4, lines 47-51), which reads on the instant claim limitation of a printed circuit board (PCB) comprising resistive heating element.  Further, the prior art reference of Baugh et al. is analogous because a PCB with heat resistive elements is taught for electronic devices which may be used in room temperature or higher temperature environments and therefore, require techniques for heat removal to keep the electrical components at acceptable operating temperatures (Col. 1, lines 54-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and printed circuit board of Tipgunlakant et al. and further include resistive heating elements as taught by Baugh et al., because Baugh et al. teaches uniform heating of electrical components is accomplished by using electrically resistive heating elements which define a predefined .


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view of US 9081001 B2-Cook et al.

Regarding claim 11, modified Tipgunlakant et al. teaches the invention discussed above in claim 1. Modified Tipgunlakant et al. does teach an access structure and a printed circuit board (PCB) discussed above.  However, modified Tipgunlakant et al. does not teach the printed circuit board (PCB) comprises one or more sensors.
For claim 11, Cook et al. teaches temperature sensor 44 can be on a printed circuit board (Col. 22, lines 52-53), which reads on the instant claim limitation of the printed circuit board (PCB) comprises one or more sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and printed circuit board of Tipgunlakant et al. and further include a PCB comprising one or more sensors as taught by Cook et al., because Cook et al. teaches the temperature sensor can be used to measure the cartridge 14 temperature and used in the closed loop control to maintain the temperature of the cartridge (Col. 22, lines 55-57) and Cook et al. teaches “Closed loop control” in this document refers to a control system with one or more sensors providing feedback signals to the control system that are used to modulate the system 

Regarding claim 12, modified Tipgunlakant et al. teaches the invention discussed above in claim 11.  However, modified Tipgunlakant et al. does not teach the printed circuit board (PCB) comprises one or more sensors.
For claim 11, Cook et al. teaches temperature sensor 44 can be on a printed circuit board (Col. 22, lines 52-53), which reads on the instant claim limitation of the printed circuit board (PCB) comprises one or more sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and printed circuit board of Tipgunlakant et al. and further include a PCB comprising one or more sensors as taught by Cook et al., because Cook et al. teaches the temperature sensor can be used to measure the cartridge 14 temperature and used in the closed loop control to maintain the temperature of the cartridge (Col. 22, lines 55-57) and Cook et al. teaches “Closed loop control” in this document refers to a control system with one or more sensors providing feedback signals to the control system that are used to modulate the system response; for example, the temperature control system shown in FIG. 4A modulates the incubator heater power C9ol. 22, lines 63-67) and based on output of temperature sensor 44 (Col. 23, line 1).


s 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view of the Corning Cell Culture Vessels Catalog (2012).

Regarding claim 31, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. teaches a plurality of openings in the access structure to correspond with the microplate or cell culture plate discussed above.
However, modified Tipgunlakant et al. does not teach the plurality of the openings of the access structure has an area of about 0.78 mm2 to about 78 mm2.
For claim 31, the Corning Cell Culture Vessels Catalog teaches microplates can have an area of 0.0056 cm2 (5.6 mm2, pg. 2, Corning Microplates, line 7), which reads on the instant claim limitation of a plurality of openings having an area of about 0.78 mm2 to about 78 mm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include openings in the access structure, which would correspond with a microplate to have an area of about 0.78 mm2 to about 78 mm2 as taught by the Corning Cell Culture Vessels Catalog, because the Corning Cell Culture Vessels Catalog teaches maintaining optimal cell to medium ratios is important for obtaining good cell growth (pg. 1, line 11) and actual cell yields can easily be several times higher or lower than this depending on the cell line and culture conditions (pg. 1, lines 9-10).

Regarding claim 32, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. teaches a plurality of openings in the sealing element to correspond with the microplate or cell culture plate discussed above.
However, modified Tipgunlakant et al. does not teach the plurality of the openings of the sealing element has an area of about 0.78 mm2 to about 78 mm2.
For claim 32, the Corning Cell Culture Vessels Catalog teaches microplates can have an area of 0.0056 cm2 (5.6 mm2, pg. 2, Corning Microplates, line 7), which reads on the instant claim limitation of a plurality of openings having an area of about 0.78 mm2 to about 78 mm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include openings in the access structure, which would correspond with a microplate to have an area of about 0.78 mm2 to about 78 mm2 as taught by the Corning Cell Culture Vessels Catalog, because the Corning Cell Culture Vessels Catalog teaches maintaining optimal cell to medium ratios is important for obtaining good cell growth (pg. 1, line 11) and actual cell yields can easily be several times higher or lower than this depending on the cell line and culture conditions (pg. 1, lines 9-10).


s 33-36 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view of US 2010/0008828A1- Cahilly.

Regarding claim 33, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. does teach an access structure discussed above.  However, modified Tipgunlakant et al. does not teach the number of openings in the first plurality of openings in the sealing element is less than the number of openings in the access structure.  
For claim 33, Cahilly teaches a seal structure for a well plate or microtiter plate (Para. [0002], lines 3-4) that is pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 4-6), which reads on the instant claim limitation of teach the number of openings in the first plurality of openings in the sealing element is less than the number of openings in the access structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate less openings on the sealing element as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 1-7).

Regarding claim 34, modified Tipgunlakant et al. teaches the invention discussed above in claim 33.  Modified Tipgunlakant et al. does teach an access structure discussed above.  However, modified Tipgunlakant et al. does not teach the wherein the number of openings in the first plurality of openings of the sealing element is one-half, one-third, or one-fourth the number of openings in the access structure.
For claim 34, Cahilly teaches sealing element (cover 10, Para. [0027], lines 1-2)
for a well plate or microtiter plate (Para. [0002], lines 3-4) that is pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 4-6), which reads on the instant claim limitation of teach the number of openings in the first plurality of openings in the sealing element is less than the number of openings in the access structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate less openings on the sealing element as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 1-7).

Regarding claim 35, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. does teach a sealing element 
For claim 35, Cahilly teaches sealing element (cover 10, Para. [0027], lines 1-2) for a well plate or microtiter plate (Para. [0002], lines 3-4) that is pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 4-6), which reads on the instant claim limitation the sealing element further comprises a second plurality of openings which is different from the first plurality of openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate the sealing element further comprises a second plurality of openings which is different from the first plurality of openings as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 1-7).
	
Regarding claim 36, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. does teach a sealing element discussed above.  However, modified Tipgunlakant et al. does not explicitly teach 
For claim 36, Cahilly teaches a sealing element (cover 10, Para. [0027], lines 1-2) and Fig. 1 of Cahilly illustrates the sealing element (cover 10, Para. [0027], lines 1-2), is capable of being movable between a closed position, a first open position, and a second open position (cover 10, Para. [0027], lines 1-2, Fig. 1), which reads on the instant claim limitation of the sealing element is movable between a closed position, a first open position, and a second open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate the sealing element to be movable between a closed position, a first open position, and a second open position as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 1-7).
Regarding claim 36, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Further, modified Tipgunlakant et al. teaches a sealing element (Para. [0151], line 4) and the access structure discussed above.  However, Tipgunlakant et al. does not teach when the sealing element is in the first open position, the first plurality of openings in the sealing element are in register with a first subset of 
For claim 36, Weinfield et al. teaches a sealing element (cross-flow restrictor 30, Fig. 2) which has a plurality of passages arranged in an array complementing the receiving-well array (Para. [0104], lines 6-7), which reads on the instant claim limitation of when the sealing element is in the first open position, the first plurality of openings in the sealing element are in register with a first subset of the plurality of opening in the access structure and all other openings of the plurality of openings in the access structure are occluded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include a similar sealing element when in the open position the first plurality of openings in the sealing element are in register with a first subset of the plurality of opening in the access structure and all other openings of the plurality of openings in the access structure are occluded as taught by Weinfield et al., because Weinfield et al. teaches a cross-flow restrictor or an aerosol guard is pervious to gases but substantially impervious to aerosols (Para. [0104], lines 2-3, Fig. 2) and a cross-flow restrictor 30 is used in combination with a vented receiving well plate 24; notably, the cross-flow restrictor 30 covers the apertures 28 (Para. [0131], lines 1-4).


Regarding claim 36, modified Tipgunlakant et al. teaches the invention discussed above in claim 1.  Modified Tipgunlakant et al. does teach a sealing element discussed above.  Further, modified Tipgunlakant et al. does teach when the sealing 
For claim 36, Cahilly teaches a seal structure 10 for a well plate or microtiter plate (Para. [0002], lines 3-4) that is pierceable by a hypodermic needle, pipette tip, or other device to allow access to particular wells without opening other wells in the well plate (Para. [0003], lines 4-6), which reads on the instant claim limitation of when the sealing element is in the second open position, the first plurality of openings in the sealing element are in register with a first subset of the plurality of opening in the access structure and all other openings of the plurality of openings in the access structure are occluded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include when the sealing element is in the second open position, the first plurality of openings in the sealing element are in register with a first subset of the plurality of opening in the access structure and all other openings of the plurality of openings in the access structure are occluded as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive; such covers are often pierceable by a hypodermic needle, pipette tip, or 

Regarding claim 86, modified Tipgunlakant et al. teaches the invention discussed above in claim 79.  Modified Tipgunlakant et al. teaches a sealing element discussed above.  However, modified Tipgunlakant et al. does not teach one or more layers of film removably adhered to the sealing element and configured to maintain an internal atmosphere within the enclosure.
For claim 86, Cahilly teaches a film 12 intended to align with a particular laboratory sample holding device (Para. [0027], line 13-14), and Cahilly teaches sealing films for well plates which engage the well plate through the use of adhesives and other means (Para. [0006], lines 2-4), which reads on the instant claim limitation of one or more layers of film removably adhered to the sealing element and configured to maintain an internal atmosphere within the enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include one or more layers of film removably adhered to the sealing element and configured to maintain an internal atmosphere within the enclosure as taught by Cahilly, because Cahilly teaches in order to prevent the evaporation and interaction with the surrounding environment, the wells of the plate are covered with a metallic, plastic-like or similar material which may include an adhesive (Para. [0003], lines 1-4).



37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., US 2010/0008828A1- Cahilly, and in further view of US 2003/0044969 A1-Shin et al.

Regarding claim 37, modified Tipgunlakant et al. teaches the invention discussed above in claim 36.  Modified Tipgunlakant et al. teaches a first and a second subset of openings in the access structure discussed above.  However, modified Tipgunlakant et al. does not teach wherein the first subset of openings in the access structure and the second subset of openings in the access structure are non-overlapping subsets.
For claim 37, Shin et al. teaches a similar access structure (cover 12, Para. [0034], line Fig. 1) comprising a first subset of openings (sample block 14) and a second subset of openings (sample well tray 16) where the first subset of openings (sample block 14) and the second set of openings (sample well tray 16) do not overlap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further include an access structure with non-overlapping first and second subset of openings as taught by Shin et al., because Shin et al. teaches cover 12 is located above the sample block 14 and sample well tray 16; the cover is operable between an open position, as shown in FIG. 1, and a closed position where the cover is placed over the sample block and sample well tray (Para. [0037], lines 2-5).


Claims 84-85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273191A1-Tipgunlakant et al., US 2010/0173400 A1-Atwood et al., US 2006/0191893 A1-Weinfield et al., and in further view of US 2001/0050276 A1-Inami.

Regarding claim 84, modified Tipgunlakant et al. teaches the invention discussed above in claim 79.  Modified Tipgunlakant et al. teaches an access structure discussed above.  However, modified Tipgunlakant et al. does not explicitly teach a base comprising a bottom and four walls.
For claim 84, Inami teaches a temperature control device for analysis of samples for a micro plate (Para. [0002], lines 1-2, Para. [0024], lines 1-2) and annotated Fig. 3B of Inami illustrates a base comprising a bottom and four walls below, which reads on the instant claim limitation of teach a base comprising a bottom and four walls.

    PNG
    media_image1.png
    253
    670
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate a base comprising a bottom and four walls as taught by Inami, because Inami teaches chamber 2 including the reaction chamber 3 and a temperature 

Regarding claim 85, modified Tipgunlakant et al. teaches the invention discussed above in claim 84.  However, modified Tipgunlakant et al. does not teach wherein one of the four walls has a height that is shorter than a height of the other three walls. 
For claim 85, Inami teaches a temperature control device for a microplate (Para. [0002], lines 1-2, Para. [0024], lines 1-2) and annotated Fig. 3B of Inami illustrates wherein one of the four walls of the device has a height that is shorter than a height of the other three walls.

    PNG
    media_image2.png
    253
    670
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Tipgunlakant et al. and further incorporate one of the four walls having a height that is shorter than a height of the other three walls as taught by Inami, because Inami teaches a state in which the tray 5 is withdrawn part of the way from the reaction chamber 3 (Para. [0037], lines 6-8, Fig. 3B), thus accommodating a transfer means for moving said tray such that said tray may freely enter or withdraw from the reaction chamber (Para. [0041], lines 15-16).

claim 87, modified Tipgunlakant et al. teaches the invention discussed above in claim 79.  Modified Tipgunlakant et al. does teach a support for a cell culture plate and an enclosure discussed above.  However, modified Tipgunlakant et al. does not teach the support configured to slideably move relative to the enclosure from a position within the enclosure to a position outside of the internal chamber of the enclosure; and an access door engaged with the support for the cell culture plate.
For claim 87, Inami teaches a temperature control device for a micro plate (Para. [0002], lines 1-2, Para. [0024], lines 1-2) and a transfer means for moving said tray (support for the cell culture tray) from the outside into the reaction chamber through said opening part or from the reaction chamber to the outside through said opening part (Para. [0041], lines 29-32); and Inami teaches an access door (cover part 10, Para. [0031], line 9, Fig. 3B); Fig. 3B illustrates access door (cover part 10) is engaged with the support (tray 5, Para. [0030], line 1, Fig. 3B) for the cell culture plate (vessel 13, Para. [0032], line 2, Fig. 3B), annotated Fig. 3B below illustrates an access door of the device, which reads on the instant claim limitation of the support configured to slideably move relative to the enclosure from a position within the enclosure to a position outside of the internal chamber of the enclosure; and an access door engaged with the support for the cell culture plate.

    PNG
    media_image3.png
    253
    670
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799